         Case 1:20-cv-06766-MKV Document 12 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                            USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
 ELIZABETH KLEIN et al.,
                                                            DATE FILED: 11/19/2020
                               Plaintiffs,

        -v-                                                   No. 20-cv-6766 (MKV)

 1STDIBS.COM, INC.,                                          SCHEDULING ORDER

                               Defendant.


MARY KAY VYSKOCIL, District Judge:

       IT IS HEREBY ORDERED that, by December 17, 2020, the parties shall file a joint

status letter. The parties shall inform the Court whether: (1) the EEOC has issued a Notice of

Right to Sue, and (2) the parties have engaged in an informal exchange of information in aid of

an early settlement of this case. If the parties have not reached a settlement by December 17,

2020, the Court will refer this case to the Court-annexed Mediation Program.

SO ORDERED.
                                                    _________________________________
Date: November 19, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
